ORDER
PER CURIAM
Appellants American Home Care Management and Missouri Retailers Insurance Trust c/o Claims Management of Missouri, LLC, appeal the decision of the Labor and Industrial Relations Commission awarding Respondent/Claimant Tina Worley permanent total disability benefits. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*617The judgment of the trial court is affirmed in accordance with Rule 84.16(b).